I am unable to concur in the decision of my associates for the following reasons: *Page 1019 
The rule which resolves the doubtful meaning of a taxing statute in favor of the taxpayer is, as its usual designation "strict construction rule" implies, one of construction only, and as such is in aid of the prime rule of construction of statutes, that of ascertaining the intent of the lawmaker. In ascertaining such intent, the statute must be read as a whole, in the light of the subject dealt with and in relation to the object to be accomplished. This latter rule is embodied in Art. 10, R.C.S. of 1925, and is one of general acceptation. The rule of strict construction is not applied where the legislative intent plainly appears from the language employed when read as above. "The rule that doubts are to be resolved against the government and in favor of the taxpayers should not, however, be given an application which will defeat the intention of the lawmaker." 51 Am.Jur., § 317, p. 368. "The intention being thus disclosed, it is enough that the word or clause is reasonably susceptible of a meaning consonant therewith, whatever might be its meaning in another and different connection. We are not at liberty to reject the meaning so established and adopt another lying outside the intention of the Legislature, simply because the latter would release the taxpayer or bear less heavily against him. To do so would be not to resolve a doubt in his favor, but to say that the statute does not mean what it means." Mr. Justice Sutherland writing for the Federal Supreme Court in Helvering v. Stockholms Enskilda Bank, 293 U.S. 84,55 S. Ct. 50, 54, 79 L. Ed. 211. Holdings of like import might be multiplied indefinitely.
The taxes involved in Art. 7073 are occupation taxes, the particular tax here involved being that levied by Art. 7060 upon those "owning, operating or managing or controlling any gas * * * plant, located within any incorporated town or city in this State," etc. The tax, though a graduated one, is based upon gross receipts of the business. It is levied quarterly, and the amount for each quarter is based upon the gross receipts for the preceding quarter. The manifest purpose of Art. 7073 was to provide for a situation, not covered by Art. 7060, that is for a tax to cover the first quarter of a newly established business, having no previous quarter of operation and consequently no receipts therefrom. The word "begin" in the clause "begin and engage in any business for which," etc., clearly refers to "business" just as do the words "engage in." The transitive verb "to begin" means to start, commence, originate, initiate, institute, open, inaugurate. Webster, as well as any other standard lexicon. The words "begin and engage in any business" were clearly meant to cover a situation, not covered in Art. 7060, that is any business which had not already or previously been "begun and engaged in." Such a business would have no previous quarter of operation and no basis for fixing the amount of the tax for the first quarter under the rule prescribed in Art. 7060. It seems to me clear that Art. 7073 was not intended to apply to a business, already in operation, the ownership of which had changed hands. Such new owner would of course be a beginnerin the business from the time his ownership began. But the business itself, the gross receipt from which furnish the basis for the tax, would not be begun by him, since it had already been started, commenced, originated, instituted, opened, and inaugurated by some predecessor in ownership. This situation was fully covered by Art. 7060 and therefore not embraced in Art. 7073. It is of course true that the tax is levied against the owner of the business, but the amount of the tax is measured by the gross receipts from the business, and it seems clear to me that Art. 7073 was not intended to apply to a business already begun and in operation, the mere ownership of which has changed hands.
The fact that in this particular instance the new corporation was required to pay a large franchise tax, and incurred other outlays, has no bearing upon the proper construction of the statute. These were mere incidents of corporate organization or other circumstances peculiar to the particular situation involved. The tax is levied alike upon natural persons as well as corporations engaging in the stated business, and is not affected by the expenses and outlays incident to a particular situation. I fully concur in that portion of the majority opinion to the effect that the *Page 1020 
question here is purely one of proper statutory construction, unaffected by any equities which might arise in particular situations.